247 S.W.2d 517 (1952)
JONES
v.
COMMONWEALTH.
Court of Appeals of Kentucky.
March 28, 1952.
Cam Mullins, London, for movant.
J. D. Buckman, Jr., Atty. Gen., Zeb A. Stewart, Asst. Atty. Gen., opposed.
PER CURIAM.
Motion for an appeal from the Laurel Circuit Court. Judgment of conviction for involuntary manslaughter, with penalty of $300 fine and six months in jail. The charge was that the movant conspired with another to have an automobile race on a public highway. The car being driven by the other person was the one which caused the death of a third party. We have considered the record and feel that the judgment should be and it is affirmed.